The Court

observed that, having to ked into the cases cited in the argument, they were satisfied that the defendant must prevail. The question is, whether one of two executors is competent to transfer, by endorsement, a negotiable promissory note made to the two in their character of executors. The promisees, not being copartners, had each but a moiety. One, therefore, could not assign the whole. Nor was it competent for him to assign his moiety, (a)

Declaration adjudged had


 [Mangram vs Sirurus, 1 Car L. R. 547. — Ed.]